379 S.W.2d 907 (1964)
Cecil KING, Appellant,
v.
The STATE of Texas, Appellee.
No. 36791.
Court of Criminal Appeals of Texas.
June 17, 1964.
Robert D. Peterson, Reagan & Welch, by Jack Welch, Marlin, for appellant.
Thos. Bartlett, Jr., County Atty., Marlin, and Leon B. Douglas, State's Atty., Austin, for the State.
McDONALD, Judge.
Appellant was convicted of murder and given a term of twenty-five (25) years in the state penitentiary.
It has been made known to this court by proper affidavit that appellant died on or about May 12, 1964, after having perfected his appeal. The death of the appellant deprives this court of jurisdiction of the appeal.
Therefore our prior opinion in this cause is withdrawn and the appeal abated.